                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE

    UNITED STATES OF AMERICA                              )
                                                          )
                                                          )
    v.                                                    )
                                                          ) Docket no. 2:19-cr-00176-GZS
    NELSON DION,                                          )
                                                          )
                                                          )
                             Defendant.                   )
                                                          )


                         ORDER ON MOTION TO DISMISS INDICTMENT


           Before the Court is the Motion to Dismiss Indictment by Defendant Nelson Dion (ECF No.

62). For reasons stated herein, the Court DENIES the Motion.

           I.      BACKGROUND

           The Indictment at issue charges Defendant Dion with two counts of interstate violation of

a protection order, a federal crime set forth in 18 U.S.C. § 2262(a)(1). Specifically, the Indictment

alleges that between about April 19 and June 30, 2016, Defendant traveled from Maine to New

Hampshire (Count I) and from New Hampshire to Maine (Count II) with the intent to have direct

contact and communication with and be in physical proximity to an individual, T.N., 1 in violation

of a protection order.

           The protection order Defendant is alleged to have violated was issued after Defendant was

arrested, on April 16, 2016, for aggravated assault in an incident involving T.N. Three days after

the arrest, Defendant was released on bail following issuance of a bail bond by the Maine Superior

Court. (See Def. Ex. B (ECF No. 66) at PageID # 168.) The bail bond explicitly prohibited



1
    The Court adopts the pseudonym used by the parties.
Defendant from contact, direct or indirect, with T.N. During the hearing at which the bail order

was issued, the court read aloud the conditions of bail, including the prohibition on contact of any

kind with T.N., and advised Defendant that he could be arrested if he violated these conditions. A

subsequent criminal investigation by the Federal Bureau of Investigation (FBI) led to the

Indictment’s allegations that Defendant violated the conditions of bail by crossing state lines to

have contact with T.N. in New Hampshire.

        II.     DISCUSSION

        Federal Rule of Criminal Procedure 12(b)(1) provides that “[a] party may raise by pretrial

motion any defense, objection, or request that the court can determine without a trial on the merits.”

Thus, an indictment may be dismissed if a party can show that the indictment is facially defective

in some way “or subject to a defense that may be decided solely on issues of law.” United States

v. Mubayyid, 476 F. Supp. 2d 46, 50 (1st Cir. 2007). Defendant seeks dismissal arguing that, as a

matter of law, the bail order he allegedly violated does not qualify as a protection order under 18

U.S.C. § 2266(5). He additionally contends that, even if the bail order does qualify as a protection

order under the statute, the application of 18 U.S.C. § 2262(a)(1) here violated the Due Process

Clause of the Constitution because Defendant was not on fair notice of what the law proscribes.

The Court addresses these arguments in turn.

        A. The Bail Order Qualifies as a Protection Order Under 18 U.S.C. § 2266(5)(A).

        For purposes of the crime Defendant is charged with violating, a protection order is

defined, in relevant part, as:

        any injunction, restraining order, or any other order issued by a civil or criminal
        court for the purpose of preventing violent or threatening acts or harassment
        against, sexual violence, or contact or communication with or physical proximity
        to, another person, including any temporary or final order issued by a civil or
        criminal court whether obtained by filing an independent action or as a pendente
        lite order in another proceeding so long as any civil or criminal order was issued in



                                                  2
         response to a complaint, petition, or motion filed by or on behalf of a person seeking
         protection.

18 U.S.C. § 2266(5)(A).

         In the Court’s view, the plain language of this definition clearly encompasses the

bail order that prohibited Defendant’s contact with T.N. The adjective “any,” used

repeatedly, indicates legislative intent to give the term “protection order” broad and

inclusive scope. See United States v. Cline, No. EP-19-CR-1018-DB, 2019 WL 2465326,

*4 (W.D. Tex. June 13, 2019) (“The Court . . . agrees with the Government’s assessment

that Congress intended the definition of a protection order to be broad and inclusive as the

plain language of the statute shows.”). Even if broadly drawn, Defendant argues, the

definition cannot extend to the bail order because it was not sought on behalf of “a person

seeking protection.” 18 U.S.C. § 2266(5)(A). However, as another court dealing with

similar challenges to an indictment brought under 18 U.S.C. § 2262 has noted, because

“the introductory phrase: ‘[t]he term ‘protection order’ includes’ is notably open-ended and

expansive, rather than exclusive and limited[,] . . . . a qualifying protection order may

include an order that is not overtly described.’” Cline, 2019 WL 2465326, at *4 (emphasis

in original) (internal citation omitted). The bail order at issue certainly qualifies as an

“order issued by a . . . criminal court for the purpose of preventing . . . contact or

communication with or physical proximity to, another person.” 18 U.S.C. § 2266(5)(A).

It is thus defined as a protection order even if it does not precisely fall within the example

of such an order provided in the remainder of the statutory definition. The Court concludes

that the bail order meets the definition of protection order in 18 U.S.C. § 2266(5)(A). 2


2
  Because the Court concludes the statute is unambiguous, it need not address Defendant’s argument regarding the
rule of lenity. It also disregards Defendant’s argument that the bail order is not a protection order because the Maine
Legislature did not intend it to be so for purposes of 18 U.S.C. § 2262(a)(1). The legislative intent relevant to 18


                                                          3
         B. The Notice Defendant Received Comported with Due Process.

         A penal statute violates the Due Process Clause of the Constitution if it fails to define a

criminal offense with sufficient definiteness to provide fair notice of what it proscribes. Kittery

Motorcycle, Inc. v. Rowe, 320 F.3d 42, 50 (1st Cir. 2003); see also United States v. Nat’l Dairy

Prods. Corp., 372 U.S. 29, 32-33 (1963) (“[C]riminal responsibility should not attach where one

could not reasonably understand that his contemplated conduct is proscribed.”). Defendant

contends that 18 U.S.C. § 2262(a)(1) is deficient in this manner because (a) the statute does not

make clear that violation of a bail condition can qualify as a violation of a statutorily defined

protection order and (b) the actual notice provided to him was deficient. Both contentions are

misguided.

         First, as the Court’s earlier discussion indicates, 18 U.S.C. §§ 2262(a)(1) & 2266(5)

together make clear to any reasonable person that interstate travel with the intent to violate a bail

order of the kind issued to Defendant is proscribed by federal law. Second, although Defendant

urges that the notice provided him was deficient because he was advised only that failure to abide

by bail conditions could lead to his arrest, not that he would be subject to specific penalties, the

Constitution does not require this level of notice. See, e.g., United States v. Gonzalez, 949 F.3d

30, 38 (1st Cir. 2020) (“A federal law violates the Due Process Clause only if it is ‘so vague that

it fails to give ordinary people fair notice of the conduct it punishes.’” (emphasis added) (quoting

Johnson v. United States, 135 S. Ct. 2551, 2556 (2015))). Defendant cites no case law to support

his position. Instead, he points to notice requirements in Maine and federal statutes. These are

not helpful, however, for the question here is whether notice was sufficient to satisfy Due Process,




U.S.C. § 2262(a)(1)’s scope is that of the federal legislators who drafted this criminal statute. The intent of the Maine
Legislature in providing for bail orders is simply irrelevant.


                                                           4
not state or federal statutory requirements. Since Defendant had the opportunity to raise statutory

challenges to the bail order in other fora, he cannot collaterally attack it now. 3 See Cline, 2019

WL 2465326, at *5 (“Thus, facially, the federal statute that criminalizes the interstate violation of

a protection order does not need to include a mechanism for collateral attack of a protection order

to pass constitutional muster.”). In sum, the notice provided Defendant was constitutionally

sufficient.

         III.     CONCLUSION

         Therefore, the Court hereby DENIES the pending Motion to Dismiss Indictment (ECF No.

62).

         SO ORDERED.

                                                                 /s/ George Z. Singal
                                                                 United States District Judge

Dated this 25th day of March, 2020.




3
  Defendant additionally argues that the written bail order signed by the presiding judge did not have the “no contact”
provision box checked, contributing to the alleged deficiency of notice. Even if it were proper for the Court to consider
this collateral attack on the bail order, the argument would be unlikely to prevail. Having reviewed the judge-signed
bail order as well as the copy signed by a bail officer, which did have the box checked (see ECF No. 66, PageID #s
168 & 171), the Court concludes that the scrivener’s error of which Defendant complains could not cause reasonable
confusion as to the no-contact provision such that Defendant’s due process rights were violated.


                                                           5
